Seatrain Lines, Inc. v. Commissioner.Seatrain Lines, Inc. v. CommissionerDocket No. 106152.United States Tax Court1943 Tax Ct. Memo LEXIS 418; 1 T.C.M. 711; T.C.M. (RIA) 43114; March 5, 19431943 Tax Ct. Memo LEXIS 418">*418  Charles S. Cunningham, Esq., for the petitioner. Ellyne E. Strickland, Esq., for the respondent.  STERNHAGEN Memorandum Opinion STERNHAGEN, Judge: This proceeding involving deficiencies of $145.45 and $11,459.46, income tax for 1937 and 1938, respectively, has been settled by agreement as to all issues except the right of petitioner to a dividend paid credit for 1938. That issue, it is agreed, is controlled by the decision of the United States Supreme Court in  , holding, under similar circumstances, that the taxpayer is entitled to the credit claimed for an amount paid in discharge of notes given in a prior year as a dividend. Upon this item, the Commissioner's determination is reversed. Decision will be entered under Rule 50.